NOTICE OF ALLOWABILITY 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method for metal powder injection molding, comprising: 
injecting a first metal powder of a TiAl-based intermetallic compound into a mold, and molding the first metal powder through use of an injection molding machine; 
injecting a second metal powder of a TiAl-based intermetallic compound having a same constituent as the first metal powder and having a different average particle diameter from the first metal powder into a mold, and molding the second metal powder through use of the injection molding machine;  and 
sintering molded articles obtained by molding the first metal powder and the second metal powder, and 
producing a mixed sintered compact in which a first sintered compact of the molded article obtained by molding the first metal powder and a second sintered compact of the molded article obtained by molding the second metal powder are integrated, 
a distance between a center of the mixed sintered compact and an outer periphery of the second sintered compact is equal to or greater than 0.5 times a distance between the outer periphery of the second sintered compact and the outer periphery of the first sintered compact, and equal to or smaller than 60 times the distance. 
Tuppen et al. (8,685,314) discloses a method for joining components such as bladed rotor assemblies of gas turbine engines, comprising the steps of injecting first and second materials relative to each other inside a containment device to compress the fluidized powder in a bonding region between faying surfaces of a first and second components inside the containment device, consolidating and sintering the materials to form a sintered bond.  Wherein the powder may consist of particle size fractions of two or more different mean sizes to increase the packing density of the powder, and so minimize void sizes (col. 4, lines 44-55). 
Julien et al. (10,159,574) discloses a method for co-processing components in a metal injection molding process, comprising molding a first component from a first feedstock comprising a first material powder and a first binder, molding a second component from a second feedstock comprising a second material powder and a second binder, placing the first component and the second component in physical communication with each other in order to form an assembled component, removing the first binder and the second binder from the assembled component and performing a sintering operation on the assembled component so as to bond the first component and the second component together.
However, both Tuppen et al. and Julien et al. fail to disclose a distance between a center of the mixed sintered compact – forming from the first material – and an outer periphery of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THU KHANH T NGUYEN/Examiner, Art Unit 1743